Exhibit 10.2.1 LEASE This LEASE is made and entered into between Stephen Webster, (hereinafter called "Lessor") and International Monetary Systems. LTD (hereinafter called "Lessee" is WITNESSETH: Lessor leases to Lessee and Lessee hires from Lessor, 3900+/- Sq. Ft, of office space, located at 1595 Elmwood Ave, Rochester, New York 14620 (hereinafter called the "Premises") and also known as The Alliance Barter Suite. It will be for the term and upon payment of the rents and performance and observance of all the terms, covenants, provision:., conditions and limitations hereinafter set forth, and each of the parties covenants and agrees t 3 keep, perform and observe all of the seine on its part. 1.
